Per Curiam.
On July 28, 1986, plaintiffs, Trans-america Insurance Company of Michigan and Transamerica Insurance Corporation of America, filed suit seeking an order of superintending control directing defendant, the Sixty-First District Court, to accept subrogation suits filed by plaintiffs in defendant’s small claims division. On August 4, 1986, defendant moved for summary disposition. After conducting a hearing on September 25, 1986, the Kent Circuit Court granted defendant’s motion on the grounds that the Revised Judicature Act, MCL 600.101 et seq.; MSA 27A.101 et seq., prohibited the filing of such suits in defendant’s small claims division. Plaintiffs appeal as of right, arguing that the trial court incorrectly interpreted the Revised Judicature Act.
Plaintiffs are corporations whose activities include the issuance of automobile insurance policies. In the event that a party who is insured by plaintiffs is involved in an automobile accident, plaintiffs pay certain damages to their insured and, in return, receive the right of subrogation. As a result of some accidents involving a party insured by plaintiffs and an uninsured driver, plain*126tiffs attempted to enforce their subrogation rights in defendant’s small claims division. However, defendant refused to accept such lawsuits for filing.
The trial court granted defendant’s motion for summary disposition on the ground that a subro-gation suit filed by an insurance company was essentially an assignment within the meaning of the Revised Judicature Act’s chapter on the small claims division, MCL 600.8401 et seq.; MSA 27A.8401 et seq. Since a provision included within the chapter on the small claims division prohibited an assignee from pursuing a claim in the small claims division, MCL 600.8407(1); MSA 27A.8407(1), the trial court’s grant of summary disposition seems to be based on MCR 2.116(C)(8), failure to state a claim on which relief could be granted.
The rules of statutory interpretation require that statutory language be interpreted in light of the established usage of the words. Wright v Dudley, 158 Mich App 154; 404 NW2d 217 (1986). Therefore, the term "assignee” in the instant case should not be interpreted as including a claim brought under the doctrine of subrogation. Although the trial court erroneously held that subro-gation suits were prohibited by the Revised Judicature Act, the grant of summary disposition was nevertheless correct, albeit for a different reason. Even assuming that an adjuster of plaintiffs would have sufficient knowledge of the facts surrounding the complaint so as to be permitted to bring a complaint under MCL 600.8407(3); MSA 27A.8407(3), plaintiffs would still be barred from being represented at the small claims court by the adjuster. MCL 600.8408(2); MSA 27A.8408(2) requires that an officer or employee of a corporation who is to represent such corporation must have *127direct and personal knowledge of the facts in dispute.
An appellate court need not reverse the lower court’s order on the basis that it granted summary judgment on the wrong grounds where it reached the right result. Jones v Employers Ins of Wausau, 157 Mich App 345, 350; 403 NW2d 130 (1987). We believe the language of MCL 600.8408(2); MSA 27A.8408(2) is clear in requiring that a representative have direct and personal knowledge and, therefore, an adjuster of a subrogee insurance company would not have the requisite personal knowledge of the facts in dispute. A subrogee succeeds to the rights of the substituted subrogor, but not the knowledge. Therefore, we conclude that MCL 600.8408(2); MSA 27A.8408(2) prohibits the filing of subrogation suits in the small claims division by an insurance company since no employee or officer of the company has direct or personal knowledge of the facts in dispute.
Affirmed.